 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoston Gas Company,Employer-Petitioner and Utili-tyWorkers Union of America,AFL-CIO, Local446-G1andUnited Steelworkers of America,Local Union No. 12007 of United Steelworkers ofAmerica,AFL-CIO-CLC. 2 Cases 1-RM-939 and1-UC-164November13, 1975DECISIONAND DIRECTION OFELECTIONSBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer BenjaminSmith of the National Labor Relations Board.Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 1, this proceeding was transferred to theBoard for decision. Thereafter, the Employer, UtilityWorkers, and the Steelworkers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board ' has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in,commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Unions are labor organizations within themeaning of the Act and claim to represent certainemployees of the Employer.3.This proceeding results from the acquisition byBoston Gas Company of the operating facilities oftheMysticValleyGas Company (herein calledMystic Valley) and the Lynn Gas Company (hereincalled Lynn). This acquisition was completed aboutDecember 1973. The Employer continued to recog-nize the collective-bargaining agreements then out-standing covering the employees of each of the twocompanies.Mystic Valley employees were represent-ed by Local 12007 of the Steelworkers under anagreementexpiringMarch 31, 1975, and Lynnemployees were represented by Local 446-G of theUtilityWorkers under an agreement expiring June19, 1975.Prior to the acquisition,Mystic Valley and Lynnmaintained separate customer inquiry facilities tohandle billing, credit, collection, and service inquiriesfrom their respective customers.MysticValley'scustomer inquiry center was located inMalden,Massachusetts, while the Lynn inquiry center waslocated at 90 Exchange Street in Lynn, Massachu-setts.Following the acquisition, the Employer inte-grated the Mystic Valley and Lynn customer inquiryfacilities into a single location at Lynn3 and,, onMarch 4, 1974, transferred the Malden customerinquiry center facility and 31 Mystic Valley employ-ees to 90 Exchange Street. A number of other MysticValley employees at various locations were notphysically transferred butwere administrativelyattached to the Lynn inquiry center. Following thetransfer, all customer inquiries from former MysticValley and Lynn customers were routed to the Lynncenter.On January 24, 1975, the Employer filed the RMand UC petitions now before the Board for consider-ation.The Employer contends that a questionconcerning representation exists which can best beresolved through the Board election processes, thatemployees in the customer inquiry center at the 90Exchange Street facility constitutes an appropriatebargaining unit, and that the collective-bargainingagreements in existence at the time of the merger donot constitute bars to an election. The UtilityWorkers and Steelworkers both contend that there isno question concerning representation in that nodemand has been made by either Union to representall of the inquiry center employees in a single unit.The Utility Workers also urges its contract is a bar toan, election and, in the event the Board rulesotherwise and finds that the inquiry center consti-tutes an appropriate unit, that the Board should findthat the employees transferred into the inquiry centerconstitute an accretion to the unit represented by theUtilityWorkers. The Steelworkers claims that themerged unit is actually an accretion to its formerMystic Valley unit, or, in the alternative, that theinquiry center constitutes a new appropriate unit for-an election.The Employer's merged customer inquiry centerfunctions have 'been and are being performed by theemployees of Mystic Valley and Lynn on a totallycommingled and fully integrated basis. Although thecenter employees have slightly different job classifi-cationsasa result of their different bargaininghistories, their duties are identical. Thus, we have aIHerein called Utility Workersacquired ownership of the building at 90 Exchange Street The Employer2Herein called Steelworkers.did not acquire ownership of the building in Malden where the Mystic3As part ofthe acquisitionof the Lynn Gas Company, the EmployerValley customer inquiry center had been located.221 NLRB No. 78 BOSTON GAS COMPANYsituationin which employees historically representedby different labor organizations have been mergedinto a singlework force in which they work side byside in similarjob classifications performing likefunctionsunder common supervision. Althoughperforming functions similar to those performed inthe past, the employees are now performing thesefunctions for a different employer on a combinedbasiswith respect, to the formerly separate MysticValley and Lynn territories. Also, employees at themerged center are applying the new Employer'scustomerrelations policies and procedures as distin-guished from the separate policies and procedures ofthe former two companies where both gas andelectric serviceinquirieswere handled., For thesereasons,we conclude that the Employer's customerinquiry center at 90 Exchange Street is a "newoperation" designed to carry out the Employer'scustomer relationsin these newly acquired areas, andthat, accordingly, the Utility Workers contract is nota bar to an election.4We also find no merit in the Unions' contentionsthat thereis noquestion concerning representation inthat there has been no demand for representation byone Unionin anoverall unit. Both Unions claim torepresentemployees in the merged center. Sincethere is nobasis on which the employees who aremembers of the separate Unions could be deemed tobe appropriate separate units, all the customerinquiry employees in the center appropriately belongin the sameunit.There are, therefore, competingclaimsfor representation in the unit which we arehereby finding appropriate. Moreover, the Employerwas faced with the alternative claim that theSteelworkersshould be recognized as the representa-tive of the overall inquiry center unit on the basisthat the majority of the employees in the unit aremembers of the Steelworkers as well as the fact thatthe Steelworkers represents the overwhelming major-ity of the Employer's employees on a systemwidebasis.In addition, both Unions make 'an alternativeclaim that those employees heretofore represented bythe other Union have accreted to their respectiveunits.However, neither group of affected employeesissufficientlypredominant to remove any realquestionas to the overall choice of a representative.5Accordingly, we find and conclude that the mergerof the Employer's customer inquiry center employeesinto a singlelocation created a new situation inwhich 'there is present a question concerning repre-4General ElectricCompany,170 NLRB 1272 (1968);Panda Terminals,Inc,161NLRB 1215, 1223 (1966) In any event,inasmuch as a hearing hasbeen directed and held herein and our decision will issue afterthe 90th daypreceding the expirationof the contractwe would ;find theUtilityWorkerscontract is not a bar to an election at this timeSeeWestcloxDivisionofGeneral TimeCorporation195 NLRB 1107 (1972)5Without regard to the meter readers or the satellite customer service629sentation as to all of the inquiry center employeeswithin the meaning of Sections 9(c)(1)(B) and 2(6)and (7) of the Acts-In view of the foregoing, we shall dismiss thepetition in Case 1-UC-164.4.The Employer petitions for an election in aunit composed of all employees of the Employerlocated at the 90 Exchange Street facility in the salesdepartment, customer inquiry department, creditcollectiondepartment,and cashier's departmenttogetherwithallcashiers,adjusters, . telephoneoperators, officemessengers,and field collectors nowlocatedat the Employer's , facilities in Revere,Malden, and Arlington,Massachusetts, excludingguards, executives,secretariesto executives, superin-tendents, and supervisors as defined in the Act.During the course of the hearing and in its brief theEmployer raised the issue as to the inclusion in theunit of the meter readers who report to the 90Exchange Street building at the start of each workingday.7 The Utility Workers contends that, in the,eventan election is directed, the unit should include themeter readers and exclude the so-called,satelliteemployees working in Revere, Malden, and Arling-ton,aswell as themessenger.The Steelworkerscontends that the unit should include the satelliteemployees and exclude the meter readers and certainsales employees covered by a separate collective-bargaining agreement between the Employer and theUtility' Workers. As to the basic unit inclusions at thecustomer inquiry center, the partiesare in generalagreement.As to the meter readers, the record shows that theseemployees report each day to the 90 Exchange Streetbuilding to pick up their route books for that day.They are under the direct supervision of J. A. Doyle,supervisor of meter readers whose office is at the 90Exchange Street facility and who is directly responsi-ble to R. J. Cavicchi; superintendent of the customerinquiry center. In addition, the record ' shows -thatmost of the present meter readers have eitherpreviously held or progressed into the meter readingjobs from jobs in the inquiry center. On the otherhand, the record shows that the former Mystic Valleymeter readers continue to operate out of theEmployer's production facilities in that area. TheEmployer has indicated that if themeterreaders' arenot included in the inquiry center unit theseemployees would be relocated at the "Lynnway, theLynn operations and production 'facility locatedemployeesdiscussedinfra,the recordshows that there areapproximately 34employees representedby UtilityWorkers and 38 employeesrepresented bySteelworkers6NationalCarloadingCorp,167 NLRB,801 (1967).See alsoPandaTerminals,Inc, supraat 12167The Employertakes no positionon the unitplacement of the meterreaders,but suggeststhat theybe allowed tovote aGlobe-typeballot 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout a mileaway. Moreover, there is some evidencethat severalof the meter readers have bid into jobs intheproduction and service department at the"Lynnway" facility. From the above facts, it appearsthat the meter readers could appropriately beincluded inthe inquiry center unit, or alternatively,could just as appropriately be left out. In thesecircumstances,we shall permit the meter readers tovote aGlobeballot to decide (1) whether they want tobe included in the inquiry center unit, and, (2) if theychoose to be included in the inquiry center unit, whattheir desiresare with respect to representation.As to the so-called satellite employees, the Employ-er and the Steelworkers would include in the unit oneadjuster,two collectors, four cashiers, and onetelephoneoperator. The Employer would also in-clude the former Mystic Valley interoffice messenger.The Utility Workers would exclude these employeeson the ground that they are not located in the inquirycenter and are engagedin functions basically relatedto the Maldenarea,whereas certain other employeesin similarclassifications in the North Shore divisionare not sought to be included in the unit. The recordshows that the Malden adjuster works out of, theMalden sales store. The Employer's witness testifiedthat this employee was left in the Malden store forpurposes of convenience for the former MysticValley customers who wanted to, have personalcontact with a representative of the Employer withregard to billings and related matters. He reports toand issupervised by supervisory personnel at theinquiry center andis in oneof the inquiry center'slines of progression. The record also shows that thetwo field collectors report in the morning andevening to90 Exchange Street and then go out in thefield for collection work. The record also shows thatthere arethree cashiers assigned to various salesstores inthe former Mystic Valley area for purposesof receiving bill payments from customers.Whilethey do not physically report to 90 Exchange Streetand they are in an unclassified job, their work isclosely related to the total functions of the customerinquiry center, their ultimate supervision is in theinquiry center, and, in the event of their absences,their backups or replacements come from the inquirycenter. In the above circumstances, we conclude thatthe adjuster, the two collectors, and the four cashiershave a close functional relationship with the opera-tions of the customer inquiry center and should beincluded in the unit found appropriate herein. As tothe messenger,the record shows that this employeepicks up his car at Malden, comes to the center atLynn for deliveries, and then proceeds to domessengerservice throughout the Mystic Valley andLynn territories. In addition, the collective-bargain-ing agreementsshow that the classification ofmessenger was generally included among the cus-tomer inquiry group. In these circumstances, we shallinclude him in the unit. As to the telephone operatoratMalden, the record shows that this employeeoperates a joint PBX board that serves the Employ-er'sMalden facilities including the Employer'sgeneral offices inMalden, as well as the Maldenfacilitiesof the New England' Electric System. Wetherefore conclude that the telephone operator atMalden does not have any real functional relation-ship with the customer inquiry center or its employ-ees and should be excluded from the unit.Accordingly, in view of all the facts and circum-stances heretofore recited, including our conclusionthat the meter readers may either be included in theinquiring center unit or remain outside the unit, andthat their desires on this issue are critical, we shallnot make a final unit determination at this time, butshalldirect that an election be conducted in thefollowingvotinggroups at the Employer's 90Exchange Street facility:Voting Group (a):, All meter readers employedand reporting to the Employer's 90 ExchangeStreet facility in Lynn, Massachusetts, excludingallother employees, guards, watchmen, andsupervisors as defined in the Act.VotingGroup (b):All employees of theEmployer located at the 90 Exchange Street,Lynn, Massachusetts, facility in the sales depart-ment, customer inquiry department, credit collec-tion department, and cashier's department, to-gether with all cashiers, adjusters, office messen-gers,and field collectors now located at theEmployer's facilities inRevere,Malden, andArlington,Massachusetts,but excluding themeter readers in voting group (a), and all guards,executives, secretaries to executives, superinten-dents, and supervisors as defined in the Act.The employees in voting group (a) will be asked toanswer the following questions on their ballots:(1)Do- you desire to be included with theemployees in voting group (b) for purposes ofcollective bargaining? (2) If the tally of ballots astoquestion (1) shows that a majority of theemployees in group (a) desires to be representedin the overall unit, do you wish to be representedforpurposes of collective bargaining by theUtilityWorkers, the Steelworkers, or by neither?If a majority of the employees in group (a) vote"Yes" to question (1), the tally of the ballots as toquestion (2) shall be merged with the ballots of theemployees in voting group (b) and a combined tallyof ballots shall be issued and served on the parties. If BOSTON GAS COMPANY631a majority of the employees in voting group (a) vote"No" to question (1), their ballots shall be disregard-ed and a tally of ballots as to the employees voting invoting group (b) shall issue and be served on theparties. In addition, if a majority of the employees invoting group (a) vote "No" as to question (1), thisvote shall be interpreted as a determination on thepart of the employees in voting group (a) to remainin the overall service and operations unit heretoforerepresentedby the UtilityWorkers Union.[Direction of Elections andExcelsiorfootnoteomitted from publication.]7